DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the groove extends perpendicular to the longitudinal axis”. It is unclear what is meant by the limitation. For examination purposes, it has been interpreted that any groove which is circumferential would have at least a portion of the groove that would extend perpendicular to the longitudinal axis. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this instance, claim 25 fails to further limit the subject matter of claim 7 as claim 7 already includes the limitation of claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 6-7, 9, 12, 14-16, 18 and 25 under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 20120172842 A1), hereinafter Sela in view of Hartmann et al. (US 20120197108 A1), hereinafter Hartmann and Ngo et al. (US 20120130231 A1), hereinafter Ngo.
Regarding claims 1 and 7,
Sela teaches an apparatus (at least fig. 13 (26d) and corresponding disclosure) comprising: 
(a) a rigid tube (at least fig. 13 (48) and corresponding disclosure) having a wall (at least fig. 13 (58) and corresponding disclosure) that defines an outer surface and a lumen (at least fig. 11 (52) and corresponding disclosure) wherein the rigid tube is configured to be inserted into a cavity of a human patient ([0025] which discloses navigating medical device (e.g. 26d) within the patient’s body);
(b) a groove (at least fig. 13 (60) and corresponding disclosure) formed in a distal end of the tube (at least Fig. 13);
(c) a conductive coil (at least fig. 13 (241) and corresponding disclosure) of wiring wound ([0040] which discloses sensor coil comprises wrapping wire around a core and at least fig. 14 depicts the sensor coil (i.e. wire) wrapped (or wound)) in the groove (60) (at least fig. 13 and [0055] which discloses sensor disposed in sensor groove 60) so that an exterior surface of the conductive coil is disposed completely within the groove (60) formed in the outer surface (58) of the rigid tube (48) (at least fig. 13. Examiner notes the sensor is disposed in the groove as disclosed in paragraph [0055] and examiner notes an exterior surface of the sensor is disposed completely in the groove as depicted in fig. 13);
(d) a rigid biocompatible sleeve ([0056] which discloses the sensor and wires may be fixed in place by applying a silicone coating or heat-shrink layer. Examiner notes that any coating or additional layer would constitute a sleeve and is considered rigid in its broadest reasonable interpretation) 1 would necessarily be enclosed by either the silicone coating or heatshrink layer in order to be fixed in place);
(e) a channel (at least fig. 13 (62) and corresponding disclosure) directly connected to the groove (at least fig. 13) and formed in the rigid tube (48) (at least fig. 13 and corresponding disclosure);
(f) one or more conductors (at least fig. 13 (50) and corresponding disclosure) laid in the channel (62) connected to ends of the conductive coil (241) ([0050] which discloses wiring 50 are electrically connected to free ends 451 and 452 of the conductive coil 241);
and 
(g) a handle (at least figs. 3-8 (40) and corresponding disclosure. Examiner notes 40 is the proximal end of the device and paragraph [0045] discloses the proximal end of the device is disposed outside of the body and manipulated manually by a clinician. Because the proximal end is manipulated by the clinician it has been interpreted as a handle in its broadest reasonable interpretation) connected to a proximal end (40) of the rigid tube (48), wherein the channel extends from the groove to the handle (at least fig. 13. Examiner notes the channel extends to the proximal end as depicted in fig. 13)

It is unclear if the wiring used to form the coil is insulated wiring. 
Nonetheless, Hartmann in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a conductive coil of insulated wiring wound around a tube (at least fig. 2 (100) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include insulated wiring as taught by Hartmann in order to insulate the wire from the instrument and the next turn of the wiring (Hartmann [0042]). Such a 

Sela further fails to explicitly teach wherein the sleeve is a rigid metal biocompatible sleeve.
Ngo, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a rigid metal biocompatible sleeve (at least fig. 6 (65) and corresponding disclosure. [0039]-[0040] which discloses outer layer of metal 65 or metal coating 65) covering a rigid tube (at least fig. 6 (60) and corresponding disclosure) so as to completely enclose a conductive coil (at least fig. 6 (80) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include a rigid metal biocompatible sleeve as taught by Ngo in order to provide shielding against unwanted electrical noise (Ngo [0040]). Such a modification amounts to merely a simple substitution of one known sleeve for another rendering the claim obvious (MPEP 2143).

The modified system would perform the method of claim 7.

Alternatively,
While Sela teaches the proximal end as a handle in its broadest reasonable interpretation, Sela further fails to explicitly teach a handle which is a separate component from the tube. 
Nonetheless, Ngo further teaches a handle (at least fig. 6 (85) and corresponding disclosure. [0029] which discloses hub 85 is employed by the physician for handling and manipulation of the tool) connected to a proximal end of the tube (at least fig. 6 (60) and corresponding disclosure).

Examiner notes in the modified system the channel of Sela would necessarily extend from the groove to the handle.

The alternatively modified system would perform the method of claim 7. 

Regarding claims 3 and 9, 
Sela, as modified, teaches the elements of claim 1 as previously stated. 
Ngo further teaches wherein the sleeve (65) is configured to cover the tube (60) so as to completely enclose one or more conductors (at least fig. 6 (105) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include covering the conductors as taught by Ngo in order to provide shielding against unwanted electrical noise (Ngo [0040]). 
Examiner notes in the modified system the sleeve of Ngo would necessarily cover the channels of Sela.

Regarding claims 6 and 12, 
Sela, as modified, teaches the elements of claim 1 as previously stated. 
Ngo further teaches wherein the handle (85) comprises circuitry (at least fig. 6 (90) and corresponding disclosure) connected to a conductive coil (at least fig. 6 (105) and corresponding 

Regarding claims 14,
Sela, as modified, teaches the elements of claim 1 as previously stated. Sela further teaches wherein the rigid tube (48) extends along a longitudinal axis (at least fig. 13)

Regarding claim 15,
Sela, as modified, teaches the elements of claim 1 as previously stated. Ngo further teaches wherein the rigid biocompatible metal sleeve (65) is coupled with an outer surface of the rigid tube (60) (at least fig. 6). 

Regarding claim 16,
Sela, as modified, teaches the elements of claim 1 as previously stated. Sela further teaches wherein the rigid tube (48) extends along a longitudinal axis (at least fig. 13), wherein the groove (60) extends perpendicular to the longitudinal axis (at least fig. 13. Examiner notes the groove necessarily extends inward toward the center (i.e. perpendicular to the longitudinal axis)).

	Regarding claim 18,
	Sela, as modified, teaches the elements of claim 7 as previously stated. Ngo further teaches further comprising fixably coupling the rigid tube and the rigid biocompatible metal sleeve together ([0039] which disclose the outer layer is plated over (i.e. fixably coupled to) the outer surface of the rigid tube (60)).

	Regarding claim 25,
	Sela, as modified, teaches the elements of claim 7 as previously stated.
	Sela further teaches wherein winding the conductive coil (241) comprises winding the conductive coil in the groove (60) so that an exterior surface of the conductive coil is disposed completely within the groove (60) (at least fig. 13. Examiner notes the sensor is disposed in the groove as disclosed in paragraph [0055] and examiner notes the exterior surface of the sensor is disposed completely in the groove as depicted in fig. 13);

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann, and Ngo as applied to claims 3 and 9 above and further in view of Jacobsen et al. (US 20140012130 A1), hereinafter Jacobsen. 
Regarding claims 4 and 10, 
Sela, as modified, teaches the elements of claims 3 and 9 as previously stated. 
Ngo further teaches wherein the sleeve (65) connects to a distal end of the tube (60) so that an outer surface of the sleeve (60) and the distal end form a continuous smooth surface (at least fig. 6). 
Sela, as modified fails to explicitly teach wherein the distal end is chamfered.
Jacobsen, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches tube (at least fig. 6 (190) and corresponding disclosure) having a distal end (at least fig. 6 (222) and corresponding disclosure) wherein a sleeve (at least fig. 6 (272) and corresponding disclosure) connects to the distal end (222) so that an outer surface of the sleeve and the distal end form a continuous smooth surface (at least fig. 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include a chamfered distal end as taught by Jacobsen in . 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann, and Ngo as applied to claim 1 above and further in view of Sobe (US 20040097804 A1). 
Regarding claim 13, 
Sela, as modified, teaches the elements of claim 1 as previously stated. Sela fails to explicitly teach wherein the channel (62) is a helical channel.
Sobe, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a helical channel ([0082] which discloses spiral grooves formed on an outerwall) formed in a tube (at least fig. 1 (196) and corresponding disclosure), wherein one or more conductors are disposed within the helical channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a helical channel as taught by Sobe in order to improve the pushability and trackability of the medical catheter (Sobe ([0069]). Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Regarding claim 17, 
Sela, as modified, teaches the elements of claim 1 as previously stated. Sela, as modified, further teaches wherein the channel extends continuously from the groove to the handle. 

Sobe in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches wherein a channel ([0082] which discloses spiral grooves formed on an outer wall) formed in a tube (at least fig. 1 (196) and corresponding disclosure), wherein the channel extends circumferentially around a lumen (at least fig. 3 (194) and corresponding disclosure) (at least fig. 3 and [0082] which discloses spiral grooves) , wherein one or more conductors are disposed within the channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a channel which extends circumferentially as taught by Sobe in order to improve the pushability and trackability of the medical catheter (Sobe ([0069]).  Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sela, Hartmann, and Ngo as applied to claim 7 above, and further in view of Segner et al. (US 20030009094 A1), hereinafter Segner.
	Regarding claim 19,
	Sela, as modified, teaches the elements of claim 1 as previously stated. 
Ngo further teaches the outer layer is plated over the inner layer ([0039]), Ngo fails to explicitly teach welding the rigid tube and the biocompatible sleeve together. 
	Nonetheless, Segner teaches welding a rigid tube and a biocompatible sleeve together ([0049] which discloses jacket (i.e sleeve) may be secured to the distal end of the tube by ultrasonic welding). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include welding as taught by Segner in .

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sela et al. (US 20120172842 A1), hereinafter Sela in view of Hartmann et al. (US 20120197108 A1), hereinafter Hartmann, alternatively Sela in view of Hartmann and Ngo et al. (US 20120130231 A1), hereinafter Ngo.
Regarding claim 20,
Sela teaches an apparatus (at least fig. 13 (26d) and corresponding disclosure) comprising: 
(a) a rigid tube (at least fig. 13 (48) and corresponding disclosure) having an inner surface (at least fig. 13 (42) and corresponding disclosure) that defines a lumen (at least fig. 11 (52) and corresponding disclosure) wherein the rigid tube extends along a longitudinal axis (at least fig. 13) and is configured to be inserted into a cavity of a human patient ([0025] which discloses navigating medical device (e.g. 26d) within the patient’s body);
(b) a groove (at least fig. 13 (60) and corresponding disclosure) formed in a distal end of the tube (at least Fig. 13);
(c) a conductive coil (at least fig. 13 (241) and corresponding disclosure) of wiring wound ([0040] which discloses sensor coil comprises wrapping wire around a core and at least fig. 14 depicts the sensor coil (i.e. wire) wrapped (or wound)) in the groove (60) (at least fig. 13 and [0055] which discloses sensor disposed in sensor groove 60) 
(d) a rigid sleeve ([0056] which discloses the sensor and wires may be fixed in place by applying a silicone coating or heatshrink layer. Examiner notes that any coating or additional layer would constitute a sleeve and is considered rigid in its broadest reasonable interpretation) covering the rigid tube (Examiner notes the coating or heatshrink layer would necessarily cover the rigid tube in order to 1 would necessarily be enclosed by either the silicone coating or heatshrink layer in order to be fixed in place);
(e) a channel (at least fig. 13 (62) and corresponding disclosure) directly connected to the groove (60) (at least fig. 13) and formed in the rigid tube (48) (at least fig. 13 and corresponding disclosure);
(f) one or more conductors (at least fig. 13 (50) and corresponding disclosure) laid in the channel (62) connected to ends of the conductive coil (241) ([0050] which discloses wiring 50 are electrically connected to free ends 451 and 452 of the conductive coil 241);
and 
(g) a handle (at least figs. 3-8 (40) and corresponding disclosure. Examiner notes 40 is the proximal end of the device and paragraph [0045] discloses the proximal end of the device is disposed outside of the body and manipulated manually by a clinician. Because the proximal end is manipulated by the clinician it has been interpreted as a handle in its broadest reasonable interpretation) connected to a proximal end (40) of the rigid tube (48), wherein the rigid sleeve is in continuous contact with the rigid tube between the handle and the groove (Examiner notes a person having ordinary skill in the art would recognize the coating/heatshrink layer (i.e. rigid sleeve) would necessarily have continuous direct contact between the groove to the handle in order to hold the sensor and wire in place accordingly)

It is unclear if the wiring used to form the coil is insulated wiring. 
Nonetheless, Hartmann in a similar field of endeavor involving medical device navigation using conductive coils, teaches a conductive coil of insulated wiring wound around a tube (at least fig. 2 (100) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include insulated wiring as taught by Hartmann in order to 

Alternatively,
While Sela teaches the proximal end as a handle in its broadest reasonable interpretation, Sela further fails to explicitly teach a handle which is a component separate from the tube. 
Ngo, in a similar field of endeavor involving electromagnetic tracking of medical devices further teaches a handle (at least fig. 6 (85) and corresponding disclosure. [0029] which discloses hub 85 is employed by the physician for handling and manipulation of the tool) connected to a proximal end of a tube (at least fig. 6 (60) and corresponding disclosure).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a handle as taught by Ngo in order to enhance the handling of the tube accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

	Regarding claim 24,
	Sela, as modified, teaches the elements of claim 20 as previously stated. 
	Sela further teaches wherein the channel extends continuously from the groove to the handle (at least fig. 13 depicts the channel runs from the groove to the proximal end).
	
Examiner notes in the modified system comprising the handle of Ngo the channel would necessarily extend from the groove to the handle accordingly. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sela and Hartmann as applied to claim 20 above or Sela, Hartmann, and Ngo as applied to claim 20 above and further in view of Jacobsen and Sobe (US 20120017923 A1), hereinafter Sobe (2012).
Regarding claim 22,
Sela, as modified, teaches the elements of claim 20 as previously stated. Sela fails to explicitly teach wherein the rigid tube is constructed from stainless steel or titanium.
Jacobsen, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a rigid tube (at least fig. 6 (130) and corresponding disclosure) constructed from stainless steel ([0050] which discloses insert portion constructed of stainless steel)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified to include a rigid tube constructed of stainless steel as taught by Sela in order to increase the rigidity of the tube accordingly. Such a modification amounts to merely a simple substitution of one known tube material for another rendering the claim obvious (MPEP 2143).

	Sela further fails to explicitly teach wherein the rigid sleeve is constructed of stainless steel.
Sobe (2012), in a similar field of endeavor involving electromagnetic tracking of medical instruments teaches a rigid sleeve constructed of stainless steel ([0037] which discloses sleeve 40 is made of stainless steel hypotube).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela to include a rigid sleeve constructed of stainless steel as taught by Sobe in order to increase the rigidity of the system accordingly. Such a modification amounts to .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sela and Hartmann as applied to claim 20 above or Sela, Hartmann, and Ngo as applied to claim 20 above and further in view of Sobe.
Regarding claim 23,
Sela, as modified, teaches the elements of claim 20 as previously stated. Sela, as modified, further teaches wherein the channel extends continuously from the groove to the handle. 
Sela, as currently modified, fails to explicitly teach wherein the channel extends circumferentially around the lumen. 
Sobe, in a similar field of endeavor involving electromagnetic tracking of medical instruments, teaches a channel ([0082] which discloses spiral grooves formed on an outer wall) formed in a tube (at least fig. 1 (196) and corresponding disclosure), wherein the channel is a helical channel (at least fig. 3 and [0082] which discloses spiral grooves) that extends circumferentially around a lumen (at least fig. 3 (194) and corresponding disclosure), wherein one or more conductors are disposed within the channel ([0082] which discloses wiring 190 is placed in the spiral grooves).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Sela, as currently modified, to include a helical channel which extends circumferentially as taught by Sobe in order to improve the pushability and trackability of the medical catheter (Sobe ([0069]).. Such a modification amounts to merely an obvious matter of design choice (MPEP 2144.04).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793